Citation Nr: 1750318	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  04-41 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1979 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction presently resides with the RO in Cleveland, Ohio.  In July 2009, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issue of entitlement to a TDIU arose as part of the Veteran's increased rating claim for his right knee disability.  In October 2010, the Board granted, in part, an increased rating for the right knee disability and remanded the claim for a TDIU.  The case is now returned for appellate review.


FINDING OF FACT

The Veteran did not provide a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, or equivalent; and failed to appear at a scheduled VA examination necessary to decide his claim for a TDIU.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.655 (b), 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file, including U.S. Social Security Records, as requested in the Board's last remand. 

As discussed in more detail in the analysis for the claim, the Veteran was scheduled for a VA examination in connection with his claim in January 2011.  The Veteran failed to report for this examination (or keep VA apprised of his current mailing address).  The Board finds that good cause has not been shown for the Veteran's failure to report for his scheduled examination and for his failure to cooperate with VA in providing a good mailing address.  Given the AOJ actions and the Veteran's choice not to submit to VA examinations, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with this claim.  Although VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street and it is important that he make efforts to assist VA in gathering evidence relevant to his claims.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA). 

The Board also directed that outstanding VA treatment records be obtained, to include records of the Veteran's SSA records, and to afford the Veteran any opportunity to submit any records in his possession with accompanying releases. Thus, the Board finds that there has been substantial compliance with the Board's prior directives. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. TDIU

While the Veteran has not specifically claimed entitlement to TDIU, in the October 2010 decision, the Board found that, in light of the claim for his service-connected right knee disability which was then on appeal, the record reasonably raised the question of whether the Veteran is unemployable due to his service-connected disability, and the issue of entitlement to a TDIU rating was part and parcel of the claim for a right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16 (a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341 (a), 4.19 (2017);  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. 38 C.F.R. §§ 4.1 , 4.15 (2017); Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran does not meet the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16 (a), as his combined disability rating for his right knee disability is no higher than 40 percent, effective May 21, 2003.  

The Board's October 2010 remand instructed the RO to provide the appropriate notice to the Veteran in accordance with 38 C.F.R. § 3.159 and send him the appropriate TDIU claim form.  The Veteran was sent the appropriate notice in October 2010, which included VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  This form requests information regarding the Veteran's occupational and educational history, which is necessary to determine entitlement to TDIU.  The Veteran did not return this form to VA and did not respond in any way.  Correspondence from the RO to the Veteran dated from January 2011 through July 2017 has been returned as undeliverable in spite of numerous efforts on behalf of VA to secure a correct mailing address.  

The Veteran has not kept VA apprised of his present whereabouts; and VA has exhausted all efforts to locate him.  The Board notes the duty to assist is not a one-way street; a claimant cannot stand idle and fail to cooperate.  Wood v. Derwinski, 1 Board. App. 190 (1991); Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  In such cases, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g (Reasons for Denying IU Claims).

The Veteran does not assert that there has been any deficiency in the notice provided to him under the VCAA, Kent v. Nicholson, 20 Vet. App. 1 (2006), and has not identified any prejudice resulting in any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).

Regarding the duty to assist, the RO has obtained pertinent medical records including the service treatment records, VA treatment records, identified private treatment records, and Social Security records.

It is the Veteran's responsibility to present and support a claim for benefits and to cooperate with VA.  See 38 U.S.C.A. § 5107 (a); Olson, 3 Vet. App. at 483.  Here, despite notice which specifically requested the necessary information and evidence, the Veteran has not done so.  The Veteran's representative argued on the Veteran's behalf in an October 2017 appellant's brief that VA failed to provide the Veteran with an examination, pursuant to the Board's remand.  The record shows, however, that VA attempted to schedule the Veteran for an examination to ascertain whether his service-connected disability precludes him from securing or following substantially gainful employment in January 2011; but the Veteran did not report for the examination or provide any cause for missing the examination. See 38 C.F.R. § 3.655 (b).

Accordingly, the Board concludes that TDIU is not warranted under the circumstances of this case.


ORDER

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


